Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 1 of 92




             EXHIBIT E
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 2 of 92




          EXHIBIT E-1
    Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 3 of 92

                                      I l l i l i l l x l l i l l i l l w



                Registration sheet mode


       Divide files

      ®Add index info.


                Storage/Scanner setting

      0 FRONT SIDE 0 F/B 2PAGES 0 F/B 1 PAGE

      ONORMAL       0 FINE
          Dark 0 0 0 0 0 Light


                                                 Total number of marks

                                                    1 2 3       4   5
                                                  0 0 0 0 0




A
           Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 4 of 92

  7-   Report Issued:                                                Report 500-87.25
                         FEB. F 16 GAS AND        ELECTRIC COMPANY
                               DEPARTMENT OF ENGINEERING RESEARCH
                                        3400 Crow Canyon Road
                                      San Ramon, California 94583



                                    LABORATORY TEST REPORT

SUBJECT:
            EVALUATION OF J-HOOKS AND EYES FROM 115KV OLEUM G-LINE



       Introduction

            Tests were conducted on two J-Hooks and two attaching plates taken from
       a 115 KV Oleum G-Line tower.

            Both of the J-Hooks and their attaching plates had grooves worn in them
       and there was a concern that they may not be able to hold the weight of
       insulator strings that are suspended from them,(See Figures 1 and 2).

            Tests were requested by Mr. G. Schauer of East Bay Region T&D.


       Objective

            The objective was to establish the tension required to fail the hook or
       the attaching plate. The ultimate rating for 115 KV lines is 30,000 Lbs.,
       (See Manufacturers' Literature in Appendix A).


       Test Procedure

            The tensile test was accomplished by making a fixture to hold the hook
       and the plate in the same position it would be while in service and applying
       tension using the Tinius Olsen universal test machine, (See Figure 3).
       American National Standards Institute, (ANSI), B30.10-1975 was used as a
       guideline, (See Appendix B).


       Test Results

            Both hooks failed at 11,500 lbs., (See Figures 4 and 5). Since the
       plates did not fail during this test an additional test was done on one of
       the plates. A shackle was attached to the eye of the plate and tension was
       applied. The eye failed at 19,600 lbs., (See Figure 6).



       Distribution:    ESElliott
                        CDPaquin
                                                                     DATE       ,#he.,
                                                                     TESTED·6; /,A»2ZZ> .
                        GSchauer
                        CBScott
                                                                     -k*'Efr
                                                                     FILE NO.    500 (6572)




                                                                                   280la/makll
C'
        Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 5 of 92
                                         2                 Report 500-87.25


     Conclusion

          As shown in the results the hooks failed at 11,500 Lbs. tension.
     According to the Manufacturers' drawings, the rating of a 115 KV line
     supporting hook is 30,000 Lbs. Because of the low failure points of the
     two hooks, an additional hook was brought in and tested. This hook had no
     visible grooves or scratching in the surface as the two samples in the
     original test did.

          The hook failed at 6900 Lbs.


     Recommendation

          The hook without visible flaws failed at 6900 Lbs. and the rating for
     these hooks is 30,000 Lbs.. This would suggest that a test be done on some
     random samples of different manufacturers' hooks from PG&E stores to check
     their strength against their specifications.




                                                                     280la/makll
   Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 6 of 92
                                 3                     Report 500-87.25
                                                                                                                   ./.


        1
                                                                              )
                                                                  r 51            +
                                                                                                          21<
                                                                                                  ,   ,


                                                                                                      I. / 1
                            'i.   9                                                   .... .:/,1 ..:
                            I.
                                                                                   **.4#,
                                                                                               *,

                                                                                           1



                          Mi:i. 2
                                      .:&.1 {E.   4




Figure 1.   As shown in the Figure above a wear pattern was formed in the
            bowl-saddle of the J-Hook. This was possibly caused by the
            insulator string swinging in the wind over a period of time.




             . 1 r-:
                4.
                                                                                                          64
                                                                                                               I
                                                                                   2-                     ri




               2*4*t

                                                                                                          '*




                                      4.,0..
                                                             .,
                          faE.#5511
                            +n
                                                                                            I.
                                  .....___............ ,.-I,I...&.»-.6.-   '..... A- .--/=....&




Figure 2.   This Figure shows the key-hole wear in the plate eye caused by
            the J-Hook while in service.


                                                                                                          280la/makll
   Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 7 of 92
                                                 4                                Report 550-87.25




                                                 *t
                                                     I t
                                                     1        2




                                                                                             ---



                                                                                              #-'.

                                                                                             ---




                                ./




                                                                      I   ---4                --
                                                                                 35.T

                                                                  =i 6 *OJAZe....
                                                                  o--31  1351, -         -
                                     ----5.




Figure 3.        This shows the fixture holding the plate and J-Hook in the
                 simulated position it would be in service.




        1'4' · t":.'tzf,bilil*
        1
                 :........,L....Sr..,1 -%.42 ,
        p           1 430




                                                         .,




            1.




                 ..=..




Figure 4.        This hook shows the point of failure to be in the worn section of
                 the bowl-saddle.


                                                                                              280la/makll

                                                                                    .
   Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 8 of 92
                                                                 5                                     Report 500-87.25




                                                                                            t9

                                                                                  L. «...S... ->. A
                                                            »*E

            0    .1   -_

            .-'... ...51,..:.S'.:..G..lilit...7..Lek./ /
                                                                Ill.

                                                                                                            ...#
                                                                       1                                           :. 4 -r
                                                                                                      -6 st.
                                                                                                     , i«:
                                                                                                     --B#




Figure 5.        This hook failed at the heel even though it had approximately the
                 same wear pattern in the bowl-saddle as the hook in Figure 4.




                                                                                                 -
                                                           7 -Al.          ....

                                                     .




            r-rs-0- 7- '75
                        ..-                     .r
                E JW ,·ft,·
                    t. \· r
            f'.7.  i ·'.i; ..·b'_,,'.
            .„/ t. . i, Z:. ...
            ·:'·1'711 f J''l ,

            r : 6·· · i ': 32 ,
                5:'.': -··,7: f

            *LS:·/:/J,2.-:1.
                .Pr k. Iri /2.
                                                                j >
            :':.1, .1.,-4 S.. r
            2.7:-1..... · 1:1
             83%**p,ir'* 9'.3 ; ,· ;4.'7. -1
            '11£7(idie(/e                J'4
            9, „PLAES<:2  .,1
                20.ALlWG-Lk-                                                            ......




Figure 6.         This Figure shows the failure of the eye in the plate when a
                  shackle was pulled through it.



                                                                                                                   280la/makll
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 9 of 92

                                                   Report 500-87.25




                                  APPENDIX A

                Manufacturers Literature and Company Standards




                                                             280la/makll
            Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 10 of 92
---9:T,q,glaze/,8/*Fq,9111787*3%1"*F'/3.trisil'rrepn*          IrF.291.151/9!377.2/·.m
                 i-'     · _541..·f




             I


                       . 7. il..



          - :468.7 ...1,1,7.- :Clir=..... . .                                                                                                                t. 4-'.•,-
                                                                                                                                                   .* ..:i'."Y'j' 70:,- 7 . t...:.:....i

                                                                                                                                                                  .MAA.·     .-             .       .    ...

                                                                                                                 ..




g:
0.
E O
 ...                                               -     I
>........ -. i-r'<46
                                          I
                                                   .     ': . . .        1,1 -is
                                                                             .,




     9                                                                                                                .       I




                                                                                                                                            -· ·    FG¢E CODE. CAT. NO. TYPE
                                                                                                                                                 :11·-0/45            011075 ·SC
     i                                                              ..

                                       ...             . 1 -1            ...:. ''..    s.
                                                                                      '.
                                                                                                      '. f.               ...'......:..lgal.TES-:·37=. :
                                                                        .-

                                                                                                                      .. 1. REFERENCE: PACIFIC .GAS S-ELECT-ylc
                                                                                                                          - -- ---- -.DWG. NO.-056414 SHT,'.3 --
                              rld-Ill-...----.....k                                                                   --......               .   ._TYPE..-SC .:- . 1--. . .. .-- -. . .:-:F . 26.'
                              i p r                                                         '       -- -      ._..72.ASSEMBLY. RATINGL ./6,000 LBS.
                              1_ 6,7·i't't;-482
                                                                                  690134                         -_- -.3. CLAMPING ,RANGE- .200 -.600
     Z                                                                                                                                                                                                         '
'0                                                                                                                                                                          6
     /
     Z
M

I&
     U
                   -ITEM                      PART                                                                                                    ULT,      ST-R.                  SPEC,
ig                       NO.                           NO' .
                                                                                  DESCRIPTIO.N. _._.MATERIAL                                                1 85 -2         QTY. MO. WESHI
                                              ./
>
M, 1                                  HB-30.                                      .'HOOK. BALL. 6429·FoitGED 375/4                                          30 000.          1         A'™
                                                                                                                                                                                       4-17/-64         1.00
                                                                                                                                                                                        AS'rM
                   - 2.. SA: 0.4 ..EYE.ISOCKET.- 6027*. .- 120/                                                                                        .   20,000--     - 1 4636-651 /. 25.
     i
                  '_...3. BRS:760-Ni. -SUSP, CLAMP 112 ALUIA. 8.RZ:                                                                                        16,000.         1 7&0*' 2.90

                                                                                                      -   -




     i                                             ··               ·                               ··· · : ....' : . . .
                                                                                                mimmwa'"frp, - op#<ar*Fi#YE,#p'*
                                                                                                i
                                                                                                     71... =2 ,117.W-,.NBkil- . #7*AIRET·ki¥#,i.F:=a =i-il*'f
                                                                                                      --/1/4                                              dz*l-ea,•4,1·ERS·'
                                                               ..


                                                   '.          ..

                                                                                                -·Mk ]960.--· R/°
DATZ                                                                                                                                                 ANDZRBON ELECTRIC CORP.
                                                                                                                                                                                                  . .
 OWN IY:$36il CKD ly S H.. '- .                                                                                                                                             : I.Y. ,    Z

                                                                                                                                                 t. Ds                  ,
                                                                                                                                                                            ..1. :. ALABAMA·Z
          3-4-76                      I            ··** -7/SKV
                                                          NG PEN S'OM
                                                       SIj..SUS
                                                                                      SHYGLE ST>R/A/0
                                                                             LE CONI)\IC TOR                              '
                                                                                                                                  -
                                                                                                                                      -
A / PROVED
                      t- 1-1
                   /mN07'                          ..:..:                              ASS Y..                                        ,CAT. NO. C-1 /075.r . nwa.,46' L- 11.0753
PCALC DO
    Nag B r,U)#imn•                   I.: I
         -„_LUY If. '',<1.Si;F' ·t· fELA-1--u.-
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 11 of 92

                                                  Report 500-87.25




                                  APPENDIX B

                               ANSI B30.10-1975




                                                            280la/makll
         Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 12 of 92
'
         ·                                     - f>379 32 : . .-

               AMERICAN              NATIONAL              STANDARD
              SAFETY STANDARDS FOR CABLEWAYS, CRANES, DERRICKS,

                         HOISTS, HOOKS, JACKS, AND SLINGS




                HOOKS
                ANSI 830.10 - 1975




                                SECRETARIAT
                   NAVAL FACILITIES ENGINEERING COMMAND,
                        U.S. DEPAR™ENT OF THE NAVY
                THE AMERICAN SOCIETY OF MECHANICAL ENGINEERS




                                                                      PUBLISHED BY

    THE AMERICAN            SOCIETYOFAAECHANICALENGINEERS
    United Engineering Center      345 East 47th Street        New York, N.   Y.   10017
      Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 13 of 92




                                                  FOREWORD


        This American National Standard, Safety Standards for
                                                               Cableways, Cranes, Derricks, Hoists, Hooks,
     Jacks and Slings, has been developed under the procedures of the American National
                                                                                        Standards Institute
     (formerly the United States of America Standards             This
                                                          Institute).         standard
                                                                         specific      had its beginning in
    December 1916, with a Code of Safety Standards for Cranes, prepared by an ASME
    Protection of industrial Workers, was presented to the annual meeting of the ASME.   committee.on the

       Meetings and discussions regarding sarely on cranes, derricks and hoists were held from 1920 to
    involving the ASME Safety Code Correlating Committ                                                   1925,
                                                          ee, the Association of Iron and Steel Electrical En·
    gineers, the American Museum of Sa fety, the American Engineer
                                                                    ing Standards Committee (later changed to
    American Standards Association and subsequently to the USA Standards
                                                                              Institute). Department of Labor,
    State of New Jersey, Department of Labor and Industry, State of Pennsylvania,
                                                                                         and Locomotive Crane
    Manufacturers Association. On June 11, 1925 the American Engineering Standards
                                                                                           Committee approved
    the ASME Safety Code Correlating Committee's recommendation and
                                                                             authorized the project with U.S.
    Department of the Navy, Bureau of Yards and Docks and the ASME as sponsors.
       In March 1926 invitations were issued to 50 organizations to appoint representatives
                                                                                            to a Sectional Com-
    mittee. The call for organization of this Sectional Committee was sent out October
                                                                                         2,1926 and the Com-
    mittee organized November 4, 1926 with 57 members
                                                              representing 29 national organizations. From the
    3·page document, referred to in the first paragraph, came the Safety Code
                                                                               for Cranes, Derricks, and Hoists
    ASA B30.2-1943. This document was reaffirmed in 1952 and widely accepted as a Safety
                                                                                              Standard.
       Due to the changes in design, advancement in techniques, and
                                                                    general interest of labor and industry in
    safety, the Sectional Committee now known as the American National Standards Committ
                                                                                              ee, under joint
    sponsorship of the ASME and the Naval Facilities Engineering Command-US.
    was reorganized on January 31, 1962 with 39 members representing              Departme   nt of the Navy-
                                                                      27 national organizations. At the time
    B30.3 was approved by the Committee, the
                                                  membership had increased to 57 members and alternates
    representing 36 organizations.
       The format of the previous Code was changed so that separate Standards, each complete as to
                                                                                                        construc.
    tion and installation; inspection, testing, and maintenance; and operation, will cover the different
                                                                                                         types of
    equipment included in the scope of B30.
        This Standard presents a coordinated set of rules which may serve as a guide to
                                                                                            government and other
    regulatory bodies and municipal authorities responsible for the guarding and inspection of
                                                                                                   the equipment
    falling within its scope. The suggestions leading to accident prevention are given
                                                                                       both as mandatory and ad-
    visory provisions and compliance with both types may be required by employers
                                                                                       of their employees.
       This Standard, which was approved by the American National Standards Committee 830 and by
                                                                                                 the two
    sponsor organizations, was approved and designated as an American National Standard by
                                                                                           the American
    National Standards Institute on November 14,1975.




                                                         iii




-
   Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 14 of 92




                               AMERICAN NATIONAL STANDARDS COMMITTEE 830

              SAFETY STANDARDS FOR CABLEWAYS, CRANES,
                                                       DERRICKS, HOISTS,
                              HOOKS, JACKS, AND SLINGS

                                                          OFFICERS
                             T. S. McK osky, Chairman                 Stephen Muryn, Vice Chairman
                                                    A. J. Morales, Secretary



                                                STANDARDS COMMITTEE
 AEROJET NUCLEAR COMPANY
   T. H. Stick/ey. Acrojet Nuclear Company, Idaho
                                                  Falls, Idaho
 AEROSPACE INDUSTRIES ASSOCIATION
   J. E. Lockhart. General Electric Company, Cincinnati, Ohio
 ALUMINUM ASSOCIATION,THE
   1 V. Vidos. Aluminum Company of America, Pittsburgh, Pennsylvania
    S. G. Epstein. A/rernate. The Aluminum Association, New York, New
                                                                      York
AMERICAN FEDERATION OF LABOR AND CONGRESS OF INDUSTRIAL
                                                                            ORGANIZATIONS
  A. G. Burch, international Union of Operating Engineers, Washington, D.C.
AMERICAN FOUNDRYMEN'S SOCIETY
  W. M. Weaver. Jr., Whiting Corporation, Harvey, Illinois

AMERICAN INDUSTRIAL HYGIENE ASSOCIATION
  L. C Barbe, Occupational Safety and Health Services, inc., Endina,
  E. J. H/awary, Alternate, International Telephone and Telegraph, Minnesota                             f
                                                                  New York, New York                   *-'
AMERICAN INSTITUTE OF STEEL CONSTRUCTION, INC.
  T. S. Mc/(osky, Bethlehem Steel
                                  Corporation, Bethlehem, Pennsylvania
AMERICAN INSURANCE ASSOCIATION
  Armand Cass#no. Firemen'; Fund American insurance Companies, San
                                                                   Francisco, California
  Gino Buz:i. A/ternare, The Maryland, New York, New York
AMERICAN IRON AND STEEL INSTITUTE
   R. W. Adam$, Armgo Steel
                            Corporation, Middletown, Ohio
    /. 8. Error, A/remote, Wheeling-Pittsburgh Steel Corporation, Wheclink, West Virginia
AMERICAN MUTUAL INSURANCE ALLIANCE
   R. W. Mueller. Employers Insurance of Wausau,
                                                 Wausau, Wisconsin
   R. McEIwee, American Mutual Building,
                                          Bryn Mawr, Pennsylv
                                                         ania
AMERICAN SOCIETY FOR TESTING & MATERIALS
  A. M. Robem, Liaison, Campbell Chain Company. York, Pennsylvania
AMERICAN SOCIETY OF CIVIL ENGINEERS
  M/. G. Rapp, Larchmont, New York
   D. B. Rees. A/romate, American Bridge Division, U.S. Steel Corporation, Pittsburgh, Pennsylva
                                                                                                 nia
AMERICAN SOCIETY OF MECHANICAL ENGINEERS, THE
  0. E. Andrews, Andrews. Millet and Associates, Cambridge, Malyland
  J. M. Canon, Sr.,U.S. Nuclear Regulatory Commission, Washing
                                                                  ton, D.C.
  C J. Manney. Buffalo, New York
  T. H. Olson. American Hoists and Dericks
                                            Company. St. Paul, Minnesota
  N. H. Smith. Shepard Niles Crane and Hoist Corporatio
                                                        n. Mountour Falls. New York
ASSOCIATED GENERAL CONTRACTORS OF AMERICA
                                                         , INC., THE
   L. S.   Johnson, Brown & Root, Inc., Houston, Texas




                                                             &                                         1/
  Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 15 of 92


AMERICAN NATIONAL STANDARD
HOOKS                                                                                                        ANSI 830.10-1975


        ASSOCIATION OF AMERICAN RAILROADS
          D. C Mikhe//, Southern Railway Systems, Atlanta, Georgia
        ASSOCIATION OF IRON AND STEEL ENGINEERS
          S. Murvn, Youngstown Sheet & Tube Company, Youngstown, Ohio
           C N. Sanford. A/ter,GE jArDal Coii;oidiioli7Pittsburgh, PeRiii9lvania
        COMPRESSED AIR AND GAS INSTITUTE
          D. C WRoff, Ingersoll-Rand Company, Roanoke, Virginia
        CONSTRUCTION INDUSTRY MANUFACTURERS ASSOCIATION
        Bureau of Power Crane and Shovel Association
           C R. Thompson, Koehring Company, Waverly. Iowa
           G. S. A//in. A/rernare. Harnischfeger Corporation, Milwaukee. Wisconsin
        CRANE MANUFACTURERS ASSOCIATION OF AMERICA, INC.
          E. M. Jagodziniki. Harniwhfeger Corporation, Milwaukee. Wisconsin
           C. Seibold,
                         Shepard Niles Crane and Hoist Corpqration, Montour Falls, New York
        DIVISION OF INDUSTRIAL SAFETY-STATE OF CALIFORNIA
           C W. Fanner, Department of Industrial Relations, State of California, San Francisco, California

        HEAVY-SPECIALIZED CARRIERS CONFERENCE (CRANE & RiGGING OPERATIONS)
           J. C. McHugh, McHugh Bros., Penndel, Pennsylvania
           H. L. Hoffman, Jr., A/remate, Hoffman Rigging & Crane Service, Inc., Belleville, New Jersey
        HELICOPTER ASSOCIATION OF AMERICA
          F. R. Payne. Southern California Edison Company, Chino, California
          W. E. Huebner. Alternate, Sikorsky Aircraft, Stratford, Connecticut
        HOlST MANUFACTURERS INSTITUTE
          N. H. Smith, Shepard Niles Crane & Hoist Corp; Montour Falls. New York

        INDUSTRIAL SAFETY EQUIPMENT ASSOCIATION
           H. A. Raschke, £. D. Bullard Company, Sausalito, California
           F. E. Wi/chei, Alternate, Industrial Safety Equipment Association, ArUngton, Virginia
        INSTITUTE OF ELECTRICAL AND ELECTRONICS ENGINEERS
          Samue/ Rif*in, General Electric Company. Albany, New York
        INSTITUTE OF SCRAP IRON AND STEEL, INC.
           G. F. Smith. Institute of Scrap Iron & Steel, Inc, Washington, D.C.
        INTERNATIONAL ASSOCIATION OF GOVERNMENTAL LABOR OFFICIALS
          J. H. A//eva, New York Department of Labor, Albany, New York
           N. A. Lund. Alternate, New York State Department of Labor, New York. New York
        INTERNATIONAL MATERIAL MANAGEMENT
                                                           SOCIETY       4
          A. 8. Engel, Ferden Equipment Service, Union, New Jersey

     JACK INSTITUTE, THE
          A. W. Schultz, Auto Specialties Manu facturing Co.. inc., St. Joseph, Missouri
          R. M. Byrne, The Jack Institute, New York. New York
        MATERIAL HANDLING INSTITUTE, INC., THE
          W. A. Ellis. Dm Norton, Charlotte, North Carolina
           J. W. Downs,   Downs Crane & Hoist Company, inc., Los Angeles, California
     MASSACHUSETTS DEPARTMENT OF LABOR AND INDUSTRIES
          E. L. Grady. Massachusetts Department of Labor & industries, Boston. Massachusetts
          J. A. Halloran. Alternate, Massachusetts Department of Laboi & Industries. Boston, Massachusetts
     MONORAIL MANUFACTURERS ASSOCIATION
       Eugene Chaze. Jervis B. Webb. Avon Lake, Ohio
     MOTOR VEHICLE MANUFACTURERS ASSOCIATION
       R. W. Parry. General Motors Corporation, Warren, M ichigan
       T. C. Mather, Atternare. Motor Vehicle Manufacturers Assn. of the United States, tnc., Detroit, Michigan



                                                              V
                                                                                                    -


Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 16 of 92




   NATIONAL ASSOCIATION OF CHAIN MANUFACTURERS
     H. V. Hawkin:, Columbus McKinnon Corporation, Tonawanda. New York
   NATIONAL CONSTRUCTORS ASSOCIATION
     C R. Mamon, Scituate, Massachusetts
     0. Enotish. A/rernare. Lummus, Bloomfield. New Jersey
     Lee Tracy, A/rern,re, Kaiser Engineering and Consouction Division, Oakland, California
   NATIONAL ELECTRICAL MANUFACTURERS ASSOCIATION
     W. C Rhino, Cutler-Hammer, Inc., Milwaukee, Wisconsin
     G. A. Mc/nrosh, A/fernsm, Square D Company, Columbia, South Carolina
     H. H. Conne//ay, Alternate, National Electrical
                                                     Manufacturers Assn.. New York, New York
   NATIONAL MARITIME SAFETY ASSOCIATION
     Edward Bmberian. Steamship Trade Association
                                                      of Baltimore, Baltimore, Maryland
   NATIONAL SAFETY COUNCIL
     W. A. Lucht, United States Steel Corporation, New
                                                         Haven, Connecticut
     H. A. Winkler. RepubUc Steel Corporation. Cleveland. Ohio
     F. W. Donacker, A/reinate, U.S. Steel Corporation, New Haven,C
                                                                       onnecticut
   PORTLAND CEMENT ASSOCIATION
     W. J. Mom. Keystone Portland Ccment Company, Bath, Pennsylva
                                                                        nia
   SOCIETY OF AUTOMOTIVE ENGINEERS, THE
     F. J. Smied, Link-Belt St)eeder, Cedar Rapids, Iowa
     H. R. Coz#d. A/remate. Link-Belt Speeder, Cedar Rapids, iowa
   UNITED STATES AIR FORCE-DEPARTMENT OF THE AIR
                                                                   FORCE
      C A. Lawson, Wrisht·Pattenon Airforce Base, Ohio
      E. D. Bur*i, A/remate, Wright-Patterson Air Force Base, Ohio
  UNITED STATES DEPAR™ENT OF THE ARMY-OFFICE
                                                         OF THECHEF OF ENGINEERS
    W. F. Nour, Department of the Army, Washington, D.C.
  U.S. DEPAR™ENT OF COMMERCE-NATIONAL BUREAU
                                             OF STANDARDS
      PV. J. Meese,   National Bureau of Standafds, U.S. Department of Commerce, Washing                |
                                                                                        ton, D.C.
  UNITED STATES DEPAR™ENT OF LABOR
     1 J. Ktocko, U.S. Depattment of Labor, Washington, D.C.
     E.CMarch, Alternate. U.S. Department of Labor, Washington, D.C.
     0. W. Hadden, A/ternam, U.S.
                                  Department of Labot,     Washington, D.C.
  UNITED STATES DEPARTMENT OF THE NAVY
  Nava] Facilities Engineering Command
                                          Headquarters
    Percy Ma/one. Naval Facilities Engineering Command,
                                                            Alexandria, Virginia
     L. T. Manon, Naval Facilities Engineering Command, Great
                                                                 Lakes, Illinois
     R. R. Say/er, Alternate, Naval Construction Battation
                                                           Center, Port Hueneme. California
     P. S. Zorich. Akernate, Naval Facilities Engineering
                                                          Command, Alexandria, Virginia
  WEB SLING ASSOCIATION
     J. C /Ve/ms. Jr., ESB, inc., Franklin, Pennsylvania
     1 0. Heppner. Alternate. Liftex Slings,Inc., Huntington
                                                          Valley, Pennsylvania
  WIRE ROPE TECHNICAL BOARD
    N. E Fmeboum, Broderick and Bascom Rope Company. St.
                                                              Louis. Missouri
    F. A. Csnnia/d. A/rern#re, Wire Rope Corporation of America, Inc,
                                                                      St. Joseph, Missouri




                                                        Vi
 Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 17 of 92




                                                        CONTENTS

                              -                                                                                                                             Page
Foreword . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         .... ...........                                         iii

Standards Committee Rorter               ............               ..............................                                                            v

General..... . . . . . . . . . .
   Section I Scope .. .. .......             .....      .-
   Section 11 Purpose ................. .................................                                                                                     2
   Section 1Il Exceptions and Interpretations       ..   ............   ............                                                                          2
   Section IV New and Old Installations . . . . . . .  ..    ..........  .......... ..                                                                       2
   SectionVMandatory and Advisory Rules................ .....................                                                                                2
Chapter 100 Scope, Definitions...                                   ..            ....................... ···
  Section 100.1 Scope of B30.10                         ...              ...     .............. ..... ..                                                      3
   Section 10·0.2 Definitions                ....       ..... ..............                          ...           ........ ..                               3

Chapter 10-1 Hooks. Hoisting . . . .             ...       ...            ............             ......                                                     7
  Section 10-1.1 Hook Characteristics... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                              7
   Section 10-1.2 Hook Identification                             ... .......... .............                                                                7
   Section 10.1.3 Attachments . . . . . . . . . . . . . . . . . . . . . . . . . . .. .... ··                                                                  7
   Section 10-1 A Inspection, Performance Testing and Maintenance                            .........                         ........                        8
      10-1 A.1 Inspection Classification . . . . . . . . .                               .   .   .   ... .      .   ...   ...         .       ....            I.

     10-14.2 Frequent Inspection ........                             .............  .....                                                                    8
     10-l A.3 Periodic Inspection.........           .. .. ....
     10-1.4.4 Hooks not in Regular Use .              .................
     10-1 A.5 Performance Testing       .......           ..
     10-1.4.6 Maintenance . . . . . . . . . . . . . . . . . .    ...···············                                        .    . .   .   .    .   .    .      I.

   Section 10-1.5 Operating Practices .                     .. ............         ..............                                                 ..         9

Chapter 10·2 Hooks, Miscellaneous . .                    ...                               .......        . . . 10
   Section 10-2.1 Hook Properties ...                          ....       .................................     10
   Section 10·2.2 Hook Identification . . . . .      ................. .                  ............. 10
   Section 10-2.3 inspection, Performance Testing, and Maintenance . . . . . . . . . . . . . . . .               10
      10-2.3.1 Inspection Classification        .........                        ..................              10
      10-2.3.2 Frequent inspection     . . . . . . . . . . . . . . . . . . . . . . ....... ..........            10
      10-23.3 Periodic Inspection . . . . . . . . . . . .      ....... ..             ..........         ..     10
      10-23.4 Hooks not in Regular Use . . .            ....               ..      ..     ..........            11
      10-2.3.5 Performance Testing             ...                                                             ..         ..                                11
      10-2.3.6 Maintenance . . . . . . . . . . . . . . . . . . .               ......
   Section 10·2.4 Operating Practices .        .. ,.         ..                ........              ,......                          .....                  11

Illustrations
   Fig. 1 Sorting Hook . ...... ..... ............ .....................                                                                                     4
   Fig. 2 Clevis Hook ...                                                                                                  .....


   Fig. 3 Eye Hook . .                 ..        ...           .. .. ...  ....                                                                                4
   Fig. 4 Shank Hook .....                .... ..    ..... ......      .. .. ..                                                                               4
   Fig. 5 Duplex Hook (Sister) . . ...        ..          .,..........       ..                                                                               5
   Fig. 6 Eye Grab Hook . ... .. ......                                                               ...                 ......                             5
   Fig. 7 Clevis Grab Hook   ....      ..      ..                                   ..               ..... ..........                                         5
   Fig. 8 Foundry Hook ..      ..       ..........                                                      ... ........                                          5
   Fig. 9 Laminated Hook . .        ....                                                             ... ....      ....                                        6
   Fig. 10 Choker Hook .... ... .....    .. ....                                                       .   .    .   ... ...           .       ....             V




                                                               VU
       Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 18 of 92



                                                                                                      ANSI 830.10·1975




                                      AMERICAN NATIONAL STANDARD



           SAFETY STANDARDS FOR CABLEWAYS, CRANES, DERRIC
                                                          KS, HOISISj-
                                        HOOKS, JACKS AND SLINGS


                                                 INTRODUCTION



                        General                                   B30.20 Below the Hooklifting Devices
   This Standard is one of a series of safety standards        If adopted for governmental use, the references to
on various subjects which have been formulated under          other national codes and standards in the specific vol·
the general auspices of the American National Stand-          umes may be changed to refer to the corresponding
ards Institute. One purpose of the Standard is to serve       regulations of the governmental authorities.
as a guide to governmental authorities having jurisdic-           The use o f cranes, derricks, hoists, hooks, jacks and
tion over subjects within the scope of the Standard. It       stings is subject to certain hazards that cannot be met
is expected, however, that the Standard will find a
                                                              by mechanical means, but only by the exercise of in-
major application in industry, serving as guide to both       teUigence, care and common sense. it is therefore es-
manu facturers of the equipment and to the purchasers         sential to have competent and careful operators, physi-
and users of the equipment.                                   cally and mentally fit, trained in the safe operation of
   For the convenience of the user, the Standard has          the equipment and the handling of the loads. Serious
been divided into separate volumes such as the follow-        hazards are overloading, dropping or slipping of the
ing:                                                          load caused by improper hitching or
                                                                                                    slinging, obstruc-
   B30.1    lacks                                             tion to the free passage of the load, using equipment
   B30.2   Overhead & Gantry Cranes
                                                              for a purpose for which it was not intended or
   B30.3   Hammerhead Tower Cranes                            designed.
  B30.4    Portal, Tower and Pillar Cranes                       The standards committee fully realizes the impor·
  830.5    Crawler, Locomotive and Truck Cranes               tance of proper factors of safety, minimum or maxi-
  B30.6    Derricks                                           mum sizes and other limiting dimensions of wire rope
  B30.7    Base Mounted Drum Hoists                           and their fastenings, sheaves, drums and similar
                                                                                                                equip.
  B30.8    Floating Cranes and Floating Derricks              ment covered by the Standard, all of which are closely
  830.9    Slings                                             connected with safety. Safe sizes, strengths
  B30.10                                                                                                    , and sim-
           Hooks                                              ilar criteria are dependent on many different factors,
  830.11   Monorail Systems and Underhung Cranes              often varying with the installation and uses. These fac·
  B30.12   Handling Loads Suspended from Rotor-               ton also depend on the condition of the equipment or
           craft
                                                              material; on the loads; on the acceleration, or speed   of
  B30.13 Controlled Mechanical Storage Cranes                 the ropes, sheaves or drums; on the type of attach·
  830.14 Side Boom Tractors                                   ments; on the number, size and arrangement of sheaves,
  B30.15 Mobile Hydraulic Cranes                              or other parts; on weather, and other atmospheric con-
  B30.16 Overhead Hoists                                      ditions tending toward corrosion, or wear; and on so
  B30.17 Single Girder Top Running Cranes                     many variable factors that must be considered in each
  B30.18 Overhead Stacker Cranes                              individual case. The rules given in the Standard must
  B30.19 Cableways                                            be interpreted accordingly and judgment used in deter.

                                                          1
      Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 19 of 92


  AMERICAN NATIONAL STANDARD                         '
   HOOKS                                                                                                 ANSI EDO. 10-1975
                                                                                                                               =
 mining their application.
                                                                                                                               fla.
                                                               regulatory authority may grant exceptions from the
     The standards committee will be glad to receive           literal requirements or pemlit the use of other devices
 criticisms of the Standard requirements and sugges-           or methods,but only when it is clearly evident that an
 tions for the improvement, especially such as are based
                                                               equivalent degree of protection is thereby secured.
 on actual experience in the application of the rules.            NOTE: To secure uniform application and interpretation
 Revised editions will be issued from time to time with           of this Standard, administrative or regulatory authorities
 such changes as experience in its application and im-           are urged, before rendering decisions on disputed
                                                                                                                   points,
 provements in the arts may dictate.                             to consult the committee which formulated it through the
                                                                 office of The American Society of Mechanical Engineers,
                                                                 United Engineering Center, 345 East 47th Street. New
                    Section I Scope                              Yoik, New York 10017.

F'This   Standard applies to the construction, installa- j
 tion, operation, inspection and maintenance ofjacks;                    Section IV New and Old Installations
   power operated cranes, monorails and crane runways; 1 f
  power operated and manually operated derricks and               One year after thedaILQR-uljich this Standard b
dloists;  lifting hooks and slings.                      -J I comEETfiaiIS,111099.Spnstructio.A.afi#.82&-isil-
      This Standard does not apply to track and auto- L hall conform to its rules. The performance of-10113
  motive jacks, railway or automobile wrecking cranes,         equi$;nent iNstaliedprior to one year after the effec·
  shipboard cranes, shit)board cargo handling equip- tive date shall be evaluated by a qualified person
                                                               selected by the user. lf past performance discloses
  ment, weU drilling derricks, skip hoists, mine hoists,
  truck body hoists, car or barge pulters, lever operated      actual circumstances that have caused or might have
                                                               caused property/equipment damage or injuries to per-
  pulling devices, conveyors, excavating equipment nor         sonnel resulting from functional performance
  to equipment coming within the scope of the follow-                                                         or from
                                                               the configuration of the equipment that result from
  ing American National Standards Committees: A 10,            deviation of the equipment from the Standard the
 A 17, A90, A92, A 1 13, A 120, 856 and 877.                   equipment shall be evaluated to determine specifi·
                                                               cally how it deviates from this Standard. A qualified
                     Section 11 Purpose                        person, having made this evaluation, shall then recom.
                                                               mend the degree to which changes should be made to
                                                               bring  the equipment into compliance with the intent
      This Standard is designed (1) to guard against and
 minimize injury to workers and otherwise provide for
                                                               of this Standard and changes should be accomplished
                                                               within two years from the effective date. A complete
  the protection of life, limb, and property by pre-
                                                               record of the evaluations, recommended changes and
 scribing minimum safety requirements, (2) to provide
                                                               actual changes shall be retained.
 direction to owners, employers, supervisors and others
 concerned with, or responsible for its application and
 (3) to guide governments and other regulatory bodies                Section V Mandatory and Advisory Rules
 in the development, promulgation, and enforcement
 of appropriate sa fety directives.                               Mandatory rules of this Standard are characterized
                                                              by the use of the work "shall". If a provision is of an
        Section 111 Exceptions and Interpretations            advisory nature it is indicated by the use of the word
                                                              "should" and is a recommendation considered to be
     in case of practical difficulties or new develop-        the advisability of which depends on the facts in each
    :nts, or unnecessary hardship, the administrative or      situation.




                                                           2
     Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 20 of 92


  AMERICAN NATIONAL STANDAAD
  HOOKS                                                                                                 ANSI 830.101975




                                                  CHAPTER 10-0
                                   SCOPE, DEFINITIONS, REFERENCES



             Section 10-0.1 Scope of 830.10                      10-0.2.9 Latch. A device used to bridge the throat
                                                                 opening o f a hook.
     Within the general scope defined in Section 1,
  American National Standard B30.10 applies to all                10-0.2.10 Load. The total weight impose
                                                                                                         d on the
                                                                 hook.
  types of hooks used in conjunction with equipment
 described in other volumes of the B30 standards. This           10-0.2.11 Magnetic Particle Testing. A non.ddstruc-
 applies to all hoisting hooks that support a load in a          tive test method for revealing discontinuities in ferro-
 direct-pull configuration and such load is carried in the       magnetic materials, by means of finely divided mag-
 base (bowl·saddle) of the hook. This also applies to            netic particles applied to the magnetized part.
 other hooks specifically defined within this
                                                  chapter
 that do not support.a load in a direct.pull configura-          10-0.2.12 Nick or Gouge. Sharp notch in hook sur·
 tion.                                                           face which may act as stress raiser in the area of the
                                                                 notch.
               Section 1 BO.2 Definitions                      10-0.2.13 Normd Service. Service which involves
                                                          '' operating at less than 85 percent rated capacity except
 10-0.2.1 Administrative or Regulatory                        for isolated instances.
                                            Authority
 Governmental Agency or the employer in the absence
 of governmental jurisdiction.                           '4 10-0.2.14 Proof Load. The specific load applied in
                                                        A performance of the proof test.
 10-0.2.2 Appointed. Assigned specific responsibil
                                                   ities
 by the employer or the employer's representative.            10-0.2.15 Proof Test. A nondestructive load test
                                                              made by the hook manufacturer to verify construc.
 10,0.2.3 Crack. A crevice type discontinuity of the          tion and workmanship of the hook.
material.
                                                                10-0.2.16 Qualified. A person who, by posses
10-0.2.4 Designated. Selected or assigned by the em-                                                             sion of
                                                                a recognized degree, certificate or professional stand.
ployer or the employer's representative as being
                                                                ing or who by extensive knowledge, training, and ex-
qualified to perform specific duties.                           perience, has demonstrated the ability to solve prob.
100.2.5 Dye Penetrant Testing. A nondestructive                 lems relating to the subject matter and work.
test method for detecting surface discontinuity based           10-0.2.17 Radiography. A non·destructive test em.
on capillaiy action. A liquid penetrant is applied to the
                                                                ploying x-ray orgamma radiation for revealing internal
surface. The excess penetrant is then removed and               discontinuities.
any subsequent bleeding indicates seams, laps, and
cracks.
                                                                10-0.2.18   Rated Load (R/LI. The      maximum   allow·
10-0.2.6 Forging Lap. A defect caused by                        able working load.
                                              folding
over surface metal and then forging into the material           10-0.2.19 Seam. A crack·like discontinuity caused
surface without cohesion.                                                                                         by
                                                                rolling or working in defects.
10-0.2.7 Heavy Service. Service which involves                  10-0.2.20 Severe Service. Heavy service
                                               oper-                                                     coupled with
ating at 85 percent to 100 percent of rated capacity            the possibility of abnormal unforeseen conditions.
as a regular specified procedure.
                                                                10-0.2.21 Ultrasonic Testing. A non-destructive test
10-0.2.8 Hot Tear. A defect caused by the rupture of            method for revealing discontinuities in dense homo.
metal while cooling from the motten to the solid
                                                                genous materials, by means of acoustic waves of
state.                                                          frequencies above the audible range.


                                                            3
   Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 21 of 92


AMERICAN NATIONAL STANDARD
HOOKS                                                                                      ANSI 830.10-1975




                        0                                   -
                                                                               \\\d* Latch
                                                                                  /




                                                             FIG. 2 CLEVIS HOOK
           FIG. 1 SORTING HOOK
                                                                    (Latch is optional)




                                                                                               Threods
                                                                                               Neck


                                                                                      */---- Shank


                                ./\..ntch                                                      Latch
                           \,            point
                                                                                      \
                             S                               Back
                                                                                      \\

                                                                               1\
                                                                                         ''\
                                       Throat
                                       opening
                                                     Meet                                        Bowl-
                                                                                                 soddle



        FIG. 3 EYE HOOK                                     FIG. 4 SHANK HOOK
              1   Latch is optionall                               (Latch is optional)


                                                 4
  Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 22 of 92


AMERICAN NATIONAL STANDARD
HOOKS                                                               ANSI EDO.10·1975

                                                *




                                                      0

                                    -


                                               FIG.6 EYEGRAB HOOK




        FIG. 5 DUPLEX HOOK (SISTERI
               (Pinhole   is   optionall




                0
                                                FIG. 8 FOUNDRY HOOK

         FIG. 7 CLEVIS GRAB HOOK




                                           5
  Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 23 of 92


AMERICAN NATIONAL STANDARD
HOOKS                                                              ANSI 830.10-1975




                                                           I
                                                  --, /




                                             FIG. 10 CHOKER HOOK


        FIG. 9 LAMINATEDHOOK




                                  6
            Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 24 of 92


        AMERICAN NATIONAL STANDARD
        HOOKS
                                                                                                                                ANSI 830.10-1975




                                                           CHAPTER 10·1
                                                        HOOKS, HOISTING




           This chapter applies to all hooks that support a                  a hook. whose design requires heat treating, welding
        load in   a direct pull configuration and
                                                   such load is              shall be done prior to final heat treating.
        carried in the base (bowl-saddle) of the hook. Refer to
        Figures 2,3,4,5 and 9.
                                                                                             Table 1 Proof Test Load
                  Section 10-1.1 Hook Characteristics
                                                                                      Rated Load                  Proof Load (Minimum)
        10-1.1.1 The hook material shall have sufficient                                                   Percent    Tons
                                                                                 Tons              Kg
        ductility to permanently deform before failure at the
                                                                       1

                                                                              (2000 lbs)                   of R/L (2000 lbs)            Kg
        temperatures at which the specific hook will be used.
-                                                                               1/2             433.6       200         .1             907.2
                                                                                      1            907.2    200             2
        10-1.1.2 When proof tests are used to       verify manu-                   5
                                                                                                                                       1814.4
                                                                                               4536         200        10              9072
        facturing process, material or configuration, the                        10            9072         200        20             18144
    hooks shall be able to withstand the proof load appli-                        15          13608         200        30             27216
    cation without permanent deformation when the load
    is applied for a minimum of 15 seconds. This condi.                           20          18144        200          40           36288
                                                                                  25         22680         200          50
    tion shall be considered to have been satisfied if the                        30
                                                                                                                                     45360
                                                                                             27216         200          60           54432
    permanent increase in the throat opening does not ex-                         35         31752         200          70           63504
    ceed 1 /2 percent. For such tests, Table 1 states the                         40         36288         200          80           72576
    proof load that shall be applied to a hook with a
    rated load capacity.                                                          45         40824         200          90           81648
                                                                                 50          45360         200        100            90720
                                                                                  60         54432         193        116            105235.2
    10-1.1.3 For a duplex (sisteO hook
                                          having a pin eye,                       75         68040         183        137            124286A
    the proof load for the eye shall be in accordance with                       100         90720         166        166            150595.2
    Table 1.
                                                                                 125        113400         150        188           170353.6
                                                                                150         136080         133        200
                  Section 10-1.2 Hook Identification                                                                                181440
                                                                                175         158760         133        233           211377.6
                                                                                200         181440         133        266           241315.2
     Manufacturer's identification should be forged,               1
                                                                                250         226800         133        333           302097.6
  cast or die stamped on a low stress and non-wea
                                                 ring
  area of the hook.                                                             300        272160          133       399            361972.8
-                                                    J                          350        317520          133       465            421848
                                                                                400        362880          133       532            482630.4
                     Section 10-1.3 Attachments                                 450        408240          133       598            542505.6
                                                                                500        453600          133       665            603288
    10-1.3.1 Where required, a latch shall be
                                              provided, or                  Above 500 >453600
    ahook's design shall be used to retain such items as,                                                  133
    but not limited to, slings and chains under stack con-                 Note: 1 ton (short, 2000 abs) = 907.2 Kg
    conditions.
                                                                           For hooks with rated load ratings not shown in the above
                                                                           table, use the next lower rated load rating for determining the
    10-1.3.2 When       a   handle or latch support is welded to           percent of rated load to be applied as excess load.


                                                                   7
               Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 25 of 92


          AMERICAN NATIONAL STANDARD
          HOOKS                                                                                                  ANSI 830.10-1975
                                                                                                                                        3
              Section 10-1.4 Inspection, Performance Testing            F--b. Wear
                             and Maintenance                                    c. Cracks, severe nicks or
                                                                                                           gouges.or malfunction....1
                                                                                d. Latch engagement, damaged                            ./:
      10 1.4.1 Inspection Classification                                 ing latch (if latch is provided).
              a. Initial /nspection Prior to                                    e. Hook attachment and securing means.
                                             initial use, all new           -
      and repaired hooks shall be inspected to assure com.
      piiance with the provisions of 10-1.4.2.                           10-1.4.3 Periodic Inspection
                                                                                                                              -3
                                                               -n
    F- b.     Inspection procedure for hooks shall be gov-                   Hooks in regular use should be inspected for the
       erned by the kind of equipment in which they are                  deficiencies listed in 10.1.4.2.
       used. When such requirements for hooks are stated in .
       standards for these specific equipments, they shall               10-1.4.4 Hooks not in regular use
                                                                    i
       take precedence over the following. Otherwise there i
    1                                                                       Hooks not in regular use should be inspected in ac-
       shall be two general classifications based upon inter-
                                                                         cordance with 10-1.4.2 before being returned to
      vals at which examination shall be performed. The
                                                                         service.
    ,
      classifications are herein designated "frequent" and
      "periodic" with intervals between examinations as de..._1          1Bl.4.5 Performance Testing
    '1·Dned below:
                       Inspection-Visual examinations                      No performance testing of hooks shall be required
                                                       6711
     the operator other designated personnel with records 1             except as is necessary to confomi to the requirements
    _not
       1.required
          Frequentof items listed in 10.1.42:            3              for the equipment of which they are a part.
          -     a. Normal service-Monthly
          -     b. Heavy service-Weekly to Monthly                      10-1.4.6 Maintenance
                       service-Daily to Weekly
                 c. Severe
                                                                            a. Hooks having any of the following deficiencies
       - d. Special or infrequent service as authorized                 shall be removed from service, unless a qualified per-
      by qualified person-before and after each occurrence              son approves their continued limited use:                       1
      with records of the operation.
         2. Periodic inspection-Visual inspections by ap·                      1. Crack (0
                                                                               2. Wear exceeding 10 percent (or as recom-
      pointed person making records of apparent external                   mended by the manufacturer) of the original
      contidions to provide the basis for continuing evalua·
                                                                           dimension.
      tion as noted in 10-1.43:
                                                                               3. A bend or twist exceeding 10 degrees from
      F a. Normal Service-Equipment in place-Year                          the plane of the unbent hook.
            b. Heavy Service-As in 10-1.4.1.b.28 unless
                                                                              4. Increase in throat opening exceeding 15 per.
         external conditions indicate that disassembly                     cent or as recommended by the manufacturer.
      ,
         should be done to permit detailed inspection-
                                                                               5. If a latch is provided and it becomes inopera-
         Yeady.                                              -1
                                                                           tive because of wear or deformation, or fails to
            c. Sevue Service-As in 10-1.4.1.b.2b
                                                       except              fully bridge the throat opening, the hook should be
         that the detailed inspection may show the need for
                                                                           removed from service until the device has been
         use of non-destructive type of teSting-Quarterly.
                                                                           repaired or replaced.
            d. Special or infrequent service as authorized by                  6. If hooks are painted, a visual inspection
         a qualified person-before the first such occurrence
                                                                           should take this coating into consideration. Sur-
         and as directed by the qualified individual for any
                                                                           face variations can disclose evidence of heavy or
              subsequent occurrences.                                      severe service to require more detailed analysis of
                                                                           paragraph 10·1.4.1.b.2b or 10-1.4.1.b.2c. The
     1Cl.4.2 Frequent Inspection                                           surface condition may then call for stripping the
              Hooks in regular use should be examined for the              paint in such instances.
     following items       as noted in 10.1.4.1 (See 10:1.4.6)
                                                                            b. Repair of nicks and                 be carried out
/»-        a. Distortion such as bending, twisting or      A by a designated person by gouges  may
                                                                                       grinding longitudinally fol.
C


L_
      creased throat opening.                                  'J       lowing the contour of the hook, provided that no di.
                                                                    8
   Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 26 of 92


 AMERICAN NATIONAL STANDARD
 HOOKS
                                                                                                      ANSI 830.10-1975


mension is reduced more than 10 percent (or as rec.              c. Load shall be centered in the base
                                                                                                       (bowl-saddle)
ommended by the manufacturer) of its original value          of the hook to prevent point loading of the hook.
(A qualified person may authorize continued use if
the reduced area is not critical.)
                                                                d. Hooks shall not be used in such     a   manner as to
                                                             place a side or backload on the hook.
   c. All other repairs shall be pertonned by the man-
                                                                e. When using a device to bridge the throat open-
ufacturer or other qualified person.
                                                             ing of the hook, care shall be used that the load in no
                                                             way is carried by the bridging device.
         Section 10-1.5 Operating Practices                     f. Hands and fingers shall be kept from between
                                                             hook and load.
     Personnel using hooks shall be instructed in the
                                                                g. Duplex (sisteO hooks shall be loaded equally on
following practices:
                                                             both sides unless the hook is specifically
     a. Determine that the weight of the load to be                                                     designed for
                                                             single loading.
lifted does not exceed the load rating of the hook.
                                                                h. The pin hole in Duplex (sister) hooks shall not
  b. Shock loading shall be avoided.                         be loaded beyond the rated load of the hook.




                                                         9
    Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 27 of 92

 AMERICAN NATIONAL STANDARD
 HOOKS
                                                                                                             ANSI 830.10-1975




                                                  CHAPTER 10-2
                                          HOOKS, MISCELLANEOUS

   This chapter applies to all hooks that do not                  defined below:
                                                     sup.
port a load in a direct pull configuration; such as, grab
                                                                     1. Frequent Inspection-Visual
hooks, foundry hooks, sorting hooks, and choker                                                         examinations by
hooks. Refer to Figures 1,6,7,8 and 10.                           the operator or other designated personnel with
                                                                  records not required of items listed in lG2.3.2
                                                                        a. Normal service-Monthly
            Section 10-2.1 Hook Properties                              b. Heavy service-Weekly to Monthly
                                                                        c. Severe service-Daily to Weekly
 1N2.1.1 The hook material shall have sufficient duc-                   d. Special or infrequent service as authorized by
 tility to permanently deform before failure at the                  qualified person before and after each occurrence
 temperatures at which the specific hook will be used.               with records on the operation.

  10-2.1.2 Rated loads for a hook, when used in the                  2. Pen'odic Inspection-Visual inspections by ap.
 manner for which intended, shall be equal to                     pointed person making records of apparent
                                                   or ex-                                                       externa
                                                                  conditions to provide the basis for continuing evalua. l .           I
 ceed the rated load of the chain, wire rope or other
 suspension members to which it is attached. In those            tion   as    noted in 10.2.3.3:
 instances when this is not feasible, special precautions
                                                                        a. Normal service-Equipment in place-Yearly.
 shall be taken to assure that the rated load limit of
                                                                        b. Heavy service-as in 10-23.1.b.28 unless ex-
 the hook is not exceeded.                                           ternal conditions indicate that disassembly should
                                                                     be done to pennit detailed inspection-Yearly.
          Section 10-2.2 Hook Identification                           c. Severe service-as in 10-2.3.1.b.2b
                                                                                                                except
                                                                    that the detailed inspection may show the need
    Manufacturer's identification should be forged, cast                                                           for
                                                                    use of non-destructive type of testing-Quarterly.
or die stamped on a low stress and non·wearing area
                                                                       d. Special or infrequent service as authorized
of the hook.
                                                                    by a qualified person-before the first such occur-
                                                                    rence and as directed by the qualified person for
   Section 10-2.3 Inspection, Performance Testing
                                                                    any subsequent occurrences.
                  and Maintenance                                         -
                                                                 10·2.3.2 Frequent Inspection
102.3.1 Inspection Classification
                                                                    Hooks in regular use should be examined tor tne
   a. Initial Inspection. Prior to initial use, all new          following items as noted in 10-2.3.1.b.1. (See 10-
and repaired hooks shall be inspected to assure com·             2.3.6)
pliance with the p rovi sions o f 1 N2.3.2.                         a. Distortion such        as:   bending, twisting, or in.
   b. inspection procedure for hooks shall be                    creased throat opening.
                                              gov·
erned by the kind of equipment in which they are                    b. Wear.
used. When such requirement for hooks are stated in
standards for these specific equipments, they shall                 c. Cracks, severe nicks or
                                                                                               gouges.
take precedence over the following. Otherwise there                 d. Hook attachment and securing means.
shall be two general classifications based upon inter.
vals at which examination shall be performed. The                10,2.3.3 Periodic Inspection
classifications are herein designated "frequent" and                Hooks in regular use should be inspected for the
"periodic" with intervals between examinations       as          deficiencies listed in 10-2.3.2 as noted in 10·2.3.1.b.2.

                                                            10




                                                                                                                                --i-
                 Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 28 of 92


               AMERICAN NATIONAL STANDARD
               HOOKS                                                                                                 ANSI 830.10-1975


              lF2.3.4 Hooks not in regular use                                 b. Repair of nicks and gouges may be carried out
                 Hooks not in regular use should be inspected in ac-        by a designated person by grinding longitudinally fol-
              cordance with 10-2.3.2 before being returned to               lowing the contour of the hook, provided that no di.
              ser·vice.
                                                                            mension is reduced more than 10 percent (or as
                                                                            recommended by the manufacturer) of its original
              10-2.3.5 Performance Testing                                  value (A qualified person may authorize use if the re-
                                                                            duced area is not critical).
                 No performance testing of hooks shall be required
                                                                               c. All other repairs shall be performed by the man-
              except as is necessary to conform to the requirements
                                                                            ufacturer or other qualified person.
              for the equipment of which they are a part.

              10-2.3.6 Maintenance                                                   Section 10-2.4 Operating Practices

                 a.  Hooks having any of the following deficiencies         10.2.4.1 Personnel using miscellaneous hooks shall
              shall be removed from service, unless a qualified per-        be instructed in the following practices:
              son approves their continued limited use:                        a. Determine that the load or force required does
                      1.   Crack(s)                                         not exceed the rated load of the hooks assembly, es-
                      2. Wear exceeding 10 percent (or as recom.            pecially when any special conditions, such     as   choking
                 mended by the manufacturer) of the original                or grabbing, are considered.
                 dimension.
                                                                               b. Shock loading shall be avoided.
                    3. A bend or twist exceeding 10 degrees from
                 the plane of the unbent hook, or as recommended               c. A hook shall not be used in   a   manner other than
                 by the manufacturer.                                       that for which it was intended.
                    4. Increase in throat opening exceeding 15 per-            d. Hands and fingers shall be kept from between
                 cent, or as recommended by the manufacturer.               load and hook.




                                                                       11




"--,1.   --
    Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 29 of 92




              * * * NOTICE * * *

      THIS REPORT CONTAINS ADDITIONAL MEDIA!


          MEDIA COULD BE IN THE FORM OF:
     PHOTOS, CHARTS, DIAGRAMS, FILM, MAPS ETC.


    ADDITIONAL MEDIA IS MAINTAINED WITH THE:
           ORIGINAL HARD COPY REPORT




C:\DATA\WINWORD\SCNNOTIC.DOC
            Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 30 of 92

                          PG & E (ATS)




rhe following document(s) was not scanned by DataBank due to:



     0 Fragile State of document
      utside the scope for scanning equipment
          VHS Tapes
          Film Negatives
          CD/DVD
          Video Device
     0 Customer Requirements
     0 Other




      Box Number:

        19 9

      File/Folder Description:


      91 Pll r n en.19«F          Nb -D - 3·f
         I d O f- 16..Nt*·6'2«
                                         Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 31 of 92



                           • .1.1 r- -i    .-.- ...                                                                                                              4 1,                      ..
                                *.                                  y                                                                                        . . *
                                                                4
                                 .   Ai-                                                                                                                                                                          1
                            " '":           '      '
                                                     i .54,L  A. .
                                                         1.0 F ·fAP
                                                ' ...,6»-T'.
                                                        ,-le.4/
                                                       4*f'.-

                                                                                                                       :. 1.7,/ .,1
                                                       „=       e....
                                                                                                               4.
                                                                                                                     f„-.
                                                                                                                    .(. ; r.1. 4..r.'.il %1
                                                                                                                    -),e - .I :...4/.
                                                                                                                      .:    . I....
                                                                                                                '....././ I.,
                                                                                                                                         I.,   '



                                                                                                                , I. ./-fil
                                                                                                                4...:...2':-,
    ''.

                                                                        1*16:0 ty...,
             L
             ..                                                              Zk,t,1.J" 1:>'-1      .,         - :. 11-:·..,-'.•i.':                                                                                i
                                                                              ,-   ,   44_,,...   :,r, t-; :#,6,7.v                                                                                                i
F                                    '            -'                                                    1 ;     '          « 1.-:     .0 -




                                0.          .                     ..f'l»
                                                            . 4/2/Uh.2                            ' C MP*L .D:*„ i.,..«
                                                                           r .72-.. L :1,"t,                                .,1. 4                                   ,017 ift. A:




                                                 4·,f·.9'.49.:-„                                                                         *, 2&<-
                                                          .'                                                          ..,               ti 'f >: .• 7
                                                                <4(•.i.,                                                                                                r...

                                                                                                                                                                         16,<


                                                                                                                                                                                    ·

                                                                                                                                                                                     Af.fli .
                           j.
                       ,                                                                                                                                                            .·..4: -h;·-i*Ztl.--' qff;'.921%
                                                                    ..                                                                                                                        -.     - C. . . .   =*

                                                            4.1,                                              1
                                                                                                                                                                                                              I
     r   +                                                                                                                                                                     4 #Lf.
                                                                                                                                                        ,   f.                 -34 4
                  4.   T.r,
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 32 of 92




                                     -.




                                                           .y...
                                                         ff.--




               e
               .C
                                                  -4




      1 .-          -LAI *   =S= -=---.
                                                                                                                                                                                                                                                                                                                                   ---.

                                                                                                                                                                                                                                                                                                       .4 :.......% ..:.-„.-
    -
                                                             Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 33 of 92                                                                                                                                     --                      -*»4.                             .......




                                                                      |
                                                                                                                         '          ...
                                                                                                                                                      I l EM ory.                L INDSEY
                                  -,

                                                                                                                                                       NO·                    PART NO.                               DESCRIPTION                                                             MAT'L      ASTM           vr·
                                                                                                    "               ·i 1                                                                                                                                                                                               EA.
                                                                                                                        *                              ·1           1        3310                           30 KIP BALL HOOK                                                                  FS A-576
                                                                                                                        t.
                                                                                                                        .,
                                                                                                                                                    .2 1                     3361                           30 KIP SOCKET EYE                                                                 DI A-536
                                                                          -
                                                                                 31/8 ·       L                         (                                                    1346
                                                                                                                                                       '3           1                                       25 KIP SUSP. CLAMP                                                                AL       B- 26



                                                                                      1
                                                                                                                                                                                                           - 1.1- '1
                                                                                                                                                                                                                 ..ot'

                                                  1                                                                          f-            1
                                                                                      1




                                                                                                                        i.
                                                                                                                                           2.
                                                                                                                        t

                                                                                                                ..I----




                                                                                                                        9

                                                      2--\                                                                                                                                                                                                                         /0=»
                                                               -+ 5-10.'
                                                                      r.11·r.bla
                                                                                                                                                                                           1                                                  I#*.4,/il, - :·t·9/
                                                                                                                                                                                                                                                       /J.7'1041'·r# i\<,\
                                                                                                                                                                                                                                                      /•2                    /
                                                                                                            -13-                                                                                                                                                                    UULL - -
                                                                                                                                                                                                                                                                                        1




                                                                      »6...t.···11                                                                                                                                                                                                            -::gEl j
                                                                                                                                                                                                                                                                             EN::'·'-r·, ·., ,/ /
                                                                                                                    ,
                                                                                                                                  25/16                                                                »                                                             C    \\
                                                                                                                                                                                                                                                                          Ii,1-              i
                                                                                                                                                                                                           .Il-          6--
                                                                                                                                                                                                                                                                          \ 44.-            ../
                                                                                                                                                                                                                                                                                  41(,le/ F.:
                                              3                                                                               -


                                                                                                                                       4                                                                      --*.I-




                                                                                                                                                                                                                                                                     44.9'.. .8.--r .4,25,4•.,4, 14
                                                                                                                                  31/4                                                                                                                               E A#=7noxi *..                   f.194 ,
                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                     i           N.iv       ....29,
                                                                                                                                                                                                                                                                                                      »3.
                                                                 1

                                                                                                                                                                                                                                                                     lw'Wifi :6.. :
                                                                          2- i i A 1 1
                                                                                  1
                                                                                      ---                                              r

                                                                                                                                                                                                                                                                     COND· RANGE:
                                                                                                                „1           0'
                                                                                                                                                                                                                                                                          1.2 1     TO         1.8 2 D I A.



                                                                             10.                             -                                      690157                                                           B. 10-23
                                                                                                                                                                                                                          86  KS                        |»          ADDED NOTE 3
                                                                                                                                                                                                                                                                    REVISED AND UPDATED
                GENERAL NOTES s                                                                                                                                                                                  A 2.4                    'M              d        3-1KWAS 3-1/8
                                                                                                                                                                                                                                                                   3361 WAS 3365. 10'WAS 11"
        1. ALL FERROUS PARTS ARE HOT DIP GALVANIZED                                                                                                                          '
                                                                                                                                                                                                                                                               .




           PER ASTM A-123.                                                                                                                                                            USED ON                    NO.|       85
                                                                                                                                                                                                                             DATE         '    C
                                                                                                                                                                                                                                               BY <F-
                                                                                                                                                                                                                                                   APP.|                                DESCRIPTION
                                                                                                                                                                                     NUMBERS                                                                   REVISIONS
                                                                      DRAWING AND DESIGN PROPERTYOF LINDSEY ;*FG. CO
        2. ALL FERROUS FASTNERS ARE HOT DIP CALVANIZED                UNAUTHORIZEO MANUFACTURE OR REPRODUCYION                                        -*.rel       ---
           PER ASTM A-153.
                                                                      WHOLE OR PART
                                                                                          PROHIBITED.
                                                                                 -STRENGTH -25.rin
                                                                                                                 IN

                                                                                                                                                         ,=ay
                                                                                                                                                                            LINDSEY
                                                                                                                                                                                 MANUFACTURINe COMPANY
                                                                                                                                                                                                                                                  NTLE:
                                                                                                                                                                                                                                                                     44-115KV SINGLE
                                                                          /1 T
        3· ALL BALL AND SOCKET FITTINGS TO FIT ANSI                                                   LBS. || RE | nrnI
                                                                                        TOLERANCES UNLESS OTHER*SE NOTED
                                                                                                                                   I                                        100 1 910.al, 0%,4 M i,/M Alll //0)•/7
                                                                                                                                                                                                                                                                   STRING SUSPENSION
                                                                                                                                                                           WEIGHT
            CLASS 52-3 AND 52-5.                                                              FRACTIONS   DErJIAALS                        ANGLES   AIMS--
                                                                                                                                                                                                                         APP.   1
                                                                                                                                                                                                                                    "44                   SCALE                                               NUMBER
                                                                     CAST
                                                                                                                '                 m                                 |RAW                  |FIN.                          #0 -23-*,_
        4. ALL COTTER KEYS ARE HUMPBACK STAINLESS STEEL                                                      -.                                             MATERIAL                        FINISH
                                                                                                                                                                                                                                          '                   NONE                            TYPE SAA
                                                                     FORGE                                                                                                                                               CHK,
           (TYPE 304) ·                                                                                                                                      GEE   MARI                     SEE NOTES
                                                                     MACHINE                                                                                                                                                                  F      LAST REVISION                      DRAWING-NUMBER
                                                                                                                                                                          00-NOT SCALE DRAWING                                      KCS           NO,              OATE
/ BISHOP GRAPHICS, ACCUPRESS                                         FABRICATION                            7                                        NOTEI                                                       || ORG.
v REORDER NO. A,0722                                                                                        -                                                             BREAK ALL SHARP EDGES
                                                                                                                                                                                                                 U         10-2}-86                8 10-23-86                                   R-3053
A. 1                                                                  Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 34 of 92
                                                                                                                                                         ..
                                                                       .




                                                                                                                                   ...&          1 / ' · * ,.· I
                                                                                                                     R-                           I




I                                                                                                        :r'...i: 8            - . "'ST
                                                                                                                  :nyrthli )#4**ikE:    OF MATMAL
                                                                                                                                     TZ **TiMAL'(.            ,$ 'b I ,-- 26- 6 22
                                                                                                                                                   3.- ,· : . ··iDSCki*ION           -t 1
                                                                                                                                                                                 ' t.1'\T
i                                                                                                         '·'--2 : 31-3 *j·118-4*W:fic#40-"' F32.:-1. .&. . .2- '.·j·- . :,· 13 . '·.= ;·.---s ·3

            <                                                                                            5 v 1.8 9280271000 MAI- SOCKET Y-CLE*15'. ,' . ..., .,,
                                                                                                         -s. 1. . 4-1998«r.4001LSrlit-YOKE-BLATE-- -
                                                                                                         F:-Ii" 12 *u:f BBE 3 3Litwi*·2: N : Lr 16 rizFL- -1--.-. - +
                                                                                                         - " -22 Z tim T .*30.0« -3*KNSI 66*Al« .: 52.
                                                                                                                   . 4.E-%801742000-la.3.-,DRAIN ziMACALLES ' -' : . i
                                                                                                                                 -:- 4...'..-.4
                                                                                                                                                                                      -

                                                                                                                                                                                              ..,-...




                                                                                                                                             f

                                                                                                                                                                                                                                   .

                                                                                                                                                                                                                                       C.

                                                                                                                                                 SHIP UNASSEMBLED

                                                n«®
                                                -t:*·t-

                                          /rz                                                                                   ITEM VEiGHt ULT. STR,* A. S.T. M.
                                                                                                                                 A                 17 # 30,0004 A -576
                                                                                                                                 8                2.3 * 30,000# A-47
                                                                                                                                 C                     1 3.9            * 30,000* A -2 8 3
                                                                                                                                 D            22- # 251000# A- 47 -: 2
                                                                                                                                IE                5.1 * 25;0004 8-108
                                                                                0               6-                              F                 1.3 * ID,000 * A-576

             .11 1
             :34*·-·51,4..u,·411.i•·<·i · 1 -_                             4
                                                                                    FEB

                                                                               4 ELYLQDS
                                                                                          t98:

                                                                                    ENGINEEING /                                                                            -
                                                                                                                                                                                                            1




                                                                                e,GN -. DR,S'
                1




                1 1-«11--113
                           )                                                                                                                                            :
                C
                                               r»h
                ®            -
                                  --··.
                                       .....
                                            4    -1
                                                 -

                                                 1-1
                                                                                    TYPE 253


            0           I         .-L--

            .,1-....1       ...




            -,
            Z.<
                                                                                -   CLAMP SUITABLE FOR
                                                                 -«
                                                                                    1.00 TO l.+7 DIA. CONDUCTOR,

                            --
                                                                                                                                                                                697677
                                      e                 -e --

                                                  ..-
                                                                                                                                                                                          APPROVED FOR
                    i
                                                                                                                                                                                      ;                                      14
                                                                                                                                                                                              FEB 5 - 1981                 *+
                                                                                                                                                                                          MICROFILMING
    'i                                                                                                                                                         -i
    1
    ,
                    .*---- 9.
                                                        - M.
                                    PAC\T IC GAS d ELECTRIC
                                                                                                                                                                                                        2




                                                                                                                                                        (- )
                                                                                                          4,               :.
                                                                                                                                 ,-"         H' 1                                                                   1'261 SAI £91           41 1 1
    1
                                                                                                 f       YL·15 18 do                                                        OHIO BRASS                              I VAIVE SALES           83
    4                                                                                                    :,96, 1 .,. .6' -I      ./ V... , 1..                                                              *p          u. SALF# 7-
        9


                                                                                                         1 2.1 HS    Lay               5,0                          MANSFIELD. OHIO                                  KURCHA SING
                                                                                                                                                                                                                                                 -/   M
        t                                                                                                      ..,IC•' h          // r./   O,/':1'./
                                                                                                                                                                                                                /    PRODUCTION                  V IN,

                                                            .A                                           11·18·,8 44             Ii.,qi,••ON'.                1 IS KV       JUMPER                                        ORAWIN(; N•.*.




                                                                                                     .
                                                                                                         CP•,If DRAin,MAN


                                                                                                         'zi'.fli f             J:,Li,A.'.t
                                                                                                                                                                   ASSEMBLY '
                                                                                                                                                                   TYPE. 2 SJ     .
                                                                                                                                                                                          ,

                                                                                                                                                                                                                     60282
                                                                                                                                                                                                                FILL· 30 -c       . SCAI E        .; ·.
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 35 of 92




          EXHIBIT E-2
                Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 36 of 92
Electric      Line Notification                Notification # : 100317904         Page 1
                                               PM Order #     :

Notification Details
Date Reported        : 09/01/2000 (15:11:11)     Reported By       :
Desired Start        :                           Priority          :   5       5     24 months
Required End         :                           Planner Group     :   TLE     Bellota Line
Element (object)     : Hardware - DE             Work Center       :   11692   ET Line - Metcalf
KDI (damage)         : Rusted                    Equip Impact      :   H       High Impact
Cause                :
Functional Location and Equipment Structure
Line #               : ETL.5463                  20185 PITTSBURG-SAN MATEO
County               : ETL.5463.TOWR             20185 PITTSBURG-SAN MATEO-TOWER
Asset Type           :
Equipment            : 40870242                  044/174 LATTICE STEEL TOWER



Line Data - ETL.5463                             Equipment Data - 40870242
Insulation Volt      :                           Longitude         :
Operation Volt       :                           Latitude          :
Structures           :                           Framing Config    :
Owner                :                           Accessibilty      :
Agency               :                           Property Rights   :
                                                 UnderBuilt        :

Description / Comments : PITT-S.MATEO #1 46/189 HARDWARE/RUST
05/22/2001  15:47:23 WM Conversion (WMCONV) Phone
               10.23.2000   15:12:14 TOP MIDDLE BOTTOM
               05.09.2001   10:36:33 "C" hooks & suspension plates mild
rust and wear.
02/06/2002 15:19:55                        Phone
Comments continued on next page ........

Additional Information                           Completion Activities
        Accessibility                               Activity                   Quantity
[   ]   Foot Only                               [ ] Adjusted                     ___
[   ]   Light Eqp (crew cabs,pickups)           [X] Assessed                     000
[   ]   Medium Eqp (aerial lifts,line trucks)   [ ] Cleaned                      ___
[   ]   Heavy Eqp (cranes,tractors)             [ ] Installed                    ___
                                                [ ] Located                      ___
[   ]   Hot Work                                [ ] Notified Third Party         ___
[   ]   ISO Clearance Required                  [ ] Patrol Air                   ___
[   ]   Clearance Required - Non ISO            [ ] Patrol Ground                ___
[   ]   Vegetation Work                         [ ] Patrol Infrared              ___
[   ]   Capital                                 [ ] Pole Top Extended            ___
[   ]   Expense                                 [ ] Removed                      ___
[   ]   ISO Scheduled                           [ ] Repaired                     ___
                                                [ ] Replaced                     ___
        Inspection Type(s)                      [ ] Stubbed                      ___
[X]     Aerial Inspection                       [ ] Tested                       ___
[ ]     Ground Inspection                       [ ] Treated                      ___
[ ]     Climbing Inspection                     [ ] Trimmed                      ___
[ ]     Non-Routine Inspection                  [ ] Other                        ___
                                                Estimated Hours:                 ___

Completion Comments                              Comp By: _________________ Date __/__/__
________________________________________________________________________________________
             Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 37 of 92
Electric   Line Notification                Notification # : 100317904         Page 2
                                            PM Order #     :

________________________________________________________________________________________
             Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 38 of 92
Electric   Line Notification                Notification # : 100317904         Page 3
                                            PM Order #     :

Comments (continued)
8/30/2001 CONDITION CHECKED.
06/24/2003 09:21:29                       Phone
FOUND COMPLETE UPON ARRIVAL BY
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 39 of 92




          EXHIBIT E-3
                Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 40 of 92
Electric      Line Notification                Notification # : 100771136         Page 1
                                               PM Order #     :

Notification Details
Date Reported        :   08/15/2002 (06:49:19)   Reported By       :
Desired Start        :   12/03/2006              Priority          :   5       5     24 months
Required End         :   12/03/2007              Planner Group     :   TLJ     Concord
Element (object)     :   Hardware - DE           Work Center       :   11693   T- Line Concord
KDI (damage)         :   Rusted                  Equip Impact      :   M       Medium Impact
Cause                :
Functional Location and Equipment Structure
Line #               : ETL.4980                  20069 LAS POSITAS-NEWARK
County               :
Asset Type           :
Equipment            :



Line Data - ETL.4980                             Equipment Data -
Insulation Volt      :                           Longitude         :
Operation Volt       :                           Latitude          :
Structures           :                           Framing Config    :
Owner                :                           Accessibilty      :
Agency               :                           Property Rights   :
                                                 UnderBuilt        :

Description / Comments : 102492800 LAS POSITAS-NEWARK RUSTY HARDW
08/15/2002 07:06:32                         Phone
MONITOR ENTIRE LINE FOR RUSTY HARDWARE AND WORN C-HOOKS
12/03/2005 16:44:24                      Phone
Changed to Priority 6 to comply with priority 5 backlog list.
11/05/2006 14:36:18                      Phone
Comments continued on next page ........

Additional Information                           Completion Activities
        Accessibility                                Activity                  Quantity
[   ]   Foot Only                                [ ] Adjusted                    ___
[   ]   Light Eqp (crew cabs,pickups)            [ ] Assessed                    ___
[   ]   Medium Eqp (aerial lifts,line trucks)    [ ] Cleaned                     ___
[   ]   Heavy Eqp (cranes,tractors)              [ ] Installed                   ___
                                                 [ ] Located                     ___
[ ]     Hot Work                                 [ ] Notified Third Party        ___
[ ]     ISO Clearance Required                   [ ] Patrol Air                  ___
[ ]     Clearance Required - Non ISO             [ ] Patrol Ground               ___
[ ]     Vegetation Work                          [ ] Patrol Infrared             ___
[ ]     Capital                                  [ ] Pole Top Extended           ___
[X]     Expense                                  [ ] Removed                     ___
[ ]     ISO Scheduled                            [ ] Repaired                    ___
                                                 [ ] Replaced                    ___
        Inspection Type(s)                       [ ] Stubbed                     ___
[   ]   Aerial Inspection                        [ ] Tested                      ___
[   ]   Ground Inspection                        [ ] Treated                     ___
[   ]   Climbing Inspection                      [ ] Trimmed                     ___
[   ]   Non-Routine Inspection                   [ ] Other                       ___
                                                 Estimated Hours:                ___

Completion Comments                              Comp By: _________________ Date __/__/__
________________________________________________________________________________________
             Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 41 of 92
Electric   Line Notification                Notification # : 100771136         Page 2
                                            PM Order #     :

________________________________________________________________________________________
             Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 42 of 92
Electric   Line Notification                Notification # : 100771136         Page 3
                                            PM Order #     :

Comments (continued)
Added User Status - When EL was created it was not assigned a User
Status Code
08/22/2007 12:50:25                        Phone
DATA QUALITY CLEANUP:MOVED TO MAIN GROUP CENTER 11823 TO11692
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 43 of 92




          EXHIBIT E-4
      Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 44 of 92



From:
Sent:                Thursday, January 29, 2004 3:24 PM
To:
Cc:
Subject:             Ball-Hook Failure Analysis        TES Report No. 413.62-04.5
    :

A fractured ball-hook used to attach the insulator string directly to the tower pad was submitted for failure
analysis. Of particular interest was whether environmental or ageing factors such as fatigue or corrosion
had contributed to the failure.

A visual examination was performed of the hook and fracture surface. The absence of fatigue
beach-marks or corrosion on the fracture surface indicates that a single overload event caused the
failure. Gross distortion of the hook throat opening, flaking of the galvanize coating, and secondary
cracking along the inside-back of the hook indicate that the loading event acted to pry open the hook,
producing excessive bending stresses in the hook body that resulted in fracture. Evidence of normal
wear, with no significant section loss, was seen at the throat bend and along the inside of the throat
below the tip; no evidence of damage was evident on the outer surfaces of the hook.

In summary, the hook failure was the result of a single overload event that produced excessive bending
stresses in the hook body and caused it to fracture. No evidence of environmental or ageing related
degradation was found on the hook.


____________________________________________
Pacific Gas and Electric Company

Consulting Metallurgist
Technical and Ecological Services Department
3400 Crow Canyon Road, San Ramon, CA 94583
Phone:              or                  Pager:
TES 24-Hr. Service Line:             or
TES Intranet Web Site: http://tes
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 45 of 92




          EXHIBIT E-5
                Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 46 of 92
Electric      Line Notification                Notification # : 101441414         Page 1
                                               PM Order #     : 40421580

Notification Details
Date Reported        : 08/24/2004 (09:47:26)     Reported By       :
Desired Start        : 02/20/2005                Priority          : 4           4     6 - 12
months
Required End     : 08/19/2005                    Planner Group     : TLI         Metcalf Line
Element (object) : Pull-off plate - Do Not Use   Work Center       : 11823OLD    TLine Tower Constru
KDI (damage)     : Worn - Do Not Use             Equip Impact      : M           Medium Impact
Functional Location and Equipment Structure
Line #               : ETL.3320                  10265 PITTSBURG-MARTINEZ #1
County               : ETL.3320.TOWR             10265 PITTSBURG-MARTINEZ #1-TOWER
Asset Type           :
Equipment            : 40804822                  005/027 LATTICE STEEL TOWER



Line Data - ETL.3320                             Equipment Data - 40804822
Insulation Volt      :                           Longitude         :
Operation Volt       :                           Latitude          :
Structures           :                           Framing Config    :
Owner                :                           Accessibilty      :
Agency               :                           Property Rights   :
                                                 UnderBuilt        :

Description / Comments : PITT-MARTINEZ #1 5/27 REPL. WORKING EYES
08/24/2004 09:48:31                     Phone
REPLACE WORN WORKING EYE PLATES ON TOWER ARM.
04/08/2005 11:05:30                              Phone
Tower Dept completed this work on 9/14/2004.

Additional Information                           Completion Activities
        Accessibility                                Activity                   Quantity
[   ]   Foot Only                                [ ] Adjusted                     ___
[   ]   Light Eqp (crew cabs,pickups)            [ ] Assessed                     ___
[   ]   Medium Eqp (aerial lifts,line trucks)    [ ] Cleaned                      ___
[   ]   Heavy Eqp (cranes,tractors)              [ ] Installed                    ___
                                                 [ ] Located                      ___
[   ]   Hot Work                                 [ ] Notified Third Party         ___
[   ]   ISO Clearance Required                   [ ] Patrol Air                   ___
[   ]   Clearance Required - Non ISO             [ ] Patrol Ground                ___
[   ]   Vegetation Work                          [ ] Patrol Infrared              ___
[   ]   Capital                                  [ ] Pole Top Extended            ___
[   ]   Expense                                  [ ] Removed                      ___
[   ]   ISO Scheduled                            [ ] Repaired                     ___
                                                 [ ] Replaced                     ___
        Inspection Type(s)                       [ ] Stubbed                      ___
[   ]   Aerial Inspection                        [ ] Tested                       ___
[   ]   Ground Inspection                        [ ] Treated                      ___
[   ]   Climbing Inspection                      [ ] Trimmed                      ___
[   ]   Non-Routine Inspection                   [ ] Other                        ___
                                                 Estimated Hours:                 001

Completion Comments                              Comp By:                       Date: 09/14/04
________________________________________________________________________________________
________________________________________________________________________________________
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 47 of 92




           EXHIBIT E-6
                Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 48 of 92
Electric      Line Notification                Notification # : 101580505         Page 1
                                               PM Order #     : 30429045

Notification Details
Date Reported        :   09/21/2004 (13:39:35)      Reported By       :
Desired Start        :   10/21/2004                 Priority          :   3        3     1 - 6 months
Required End         :   11/30/2006                 Planner Group     :   TLI      Metcalf Line
Element (object)     :   Insul. - Bell              Work Center       :   11692    ET Line - Metcalf
KDI (damage)         :   Contaminated               Equip Impact      :   M        Medium Impact
Cause                :
Functional Location and Equipment Structure
Line #               :   ETL.7212                   60424 SNEATH LANE-HALF MOON BAY
County               :   ETL.7212.POLE              60424 SNEATH LANE-HALF MOON BAY-HALF MOO
Asset Type           :   ETL.7212.POLE.WOOD         60424 SNEATH LANE-HALF MOON BAY-HALF MOO
Equipment            :   40656240                   ?004/003 SINGLE WOOD POLE



Line Data - ETL.7212                                Equipment Data - 40656240
Insulation Volt      :                              Longitude         :
Operation Volt       :                              Latitude          :
Structures           :                              Framing Config    :
Owner                :                              Accessibilty      :
Agency               :                              Property Rights   :
                                                    UnderBuilt        :

Description / Comments : JEFFERSON-MARTIN        4/3 REPL 2 POLES
12/29/2004 13:39:28                          Phone
WORN C-HOOKS, HARDWARE STELL ARM 2 POLE
02/25/2005 09:02:18                       Phone
delayed until road work is done. permitting will delay road work until
summer
Comments continued on next page ........

Additional Information                              Completion Activities
        Accessibility                                   Activity                  Quantity
[   ]   Foot Only                                   [ ] Adjusted                    ___
[   ]   Light Eqp (crew cabs,pickups)               [ ] Assessed                    ___
[   ]   Medium Eqp (aerial lifts,line trucks)       [ ] Cleaned                     ___
[   ]   Heavy Eqp (cranes,tractors)                 [ ] Installed                   ___
                                                    [ ] Located                     ___
[ ]     Hot Work                                    [ ] Notified Third Party        ___
[ ]     ISO Clearance Required                      [ ] Patrol Air                  ___
[ ]     Clearance Required - Non ISO                [ ] Patrol Ground               ___
[ ]     Vegetation Work                             [ ] Patrol Infrared             ___
[X]     Capital                                     [ ] Pole Top Extended           ___
[ ]     Expense                                     [ ] Removed                     ___
[ ]     ISO Scheduled                               [ ] Repaired                    ___
                                                    [X] Replaced                    003
        Inspection Type(s)                          [ ] Stubbed                     ___
[   ]   Aerial Inspection                           [ ] Tested                      ___
[   ]   Ground Inspection                           [ ] Treated                     ___
[   ]   Climbing Inspection                         [ ] Trimmed                     ___
[   ]   Non-Routine Inspection                      [ ] Other                       ___
                                                    Estimated Hours:                024

Completion Comments                                 Comp By:                      Date: 04/28/06
________________________________________________________________________________________
             Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 49 of 92
Electric   Line Notification                Notification # : 101580505         Page 2
                                            PM Order #     : 30429045

________________________________________________________________________________________
             Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 50 of 92
Electric   Line Notification                Notification # : 101580505         Page 3
                                            PM Order #     : 30429045

Comments (continued)
08/15/2005 12:19:58                          Phone
PER       JOB IS IN ESTIMATING
09/29/2005 06:36:43                       Phone
job is out of estimating & the access has been cleared. job will be done
by mid november
10/04/2005 09:09:27                          Phone
PER      C-HOOKS ARE ABOUT FIFTY PERCENT.
11-02-2005 10:21:57                (ETM)        Phone
This job is still in engineering. We will not be able to get a clearance
on this line for about a year due to the Jefferson Martin Project. Moved
due date out one year.
11-02-2005 10:27:40                (ETM)        Phone
Correction, this tag will be done as a pole replacement on PM 30429045.
PM not released yet.
05/01/2006 13:34:29                    Phone
RUSTY C-HOOKS REPLACED WITH STRUCTURE
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 51 of 92




          EXHIBIT E-7
To:
Cc:                    Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 52 of 92

From:                       (ET)
Sent:       Fri 6/24/2011 4:27:54 PM (UTC-07:00)
Subject:    Re: Jefferson - Hillsdale

And I'm sure we may have a few more out there on this section. I'll work with       to change this one out and inspect the towers in series next to
this one. If needed, we'll change out those too with all new hardware and insulators.



----- Original Message -----
From:
Sent: Friday, June 24, 2011 04:22 PM
To:                 (ET)
Cc:
Subject: FW: Jefferson - Hillsdale

      ,

Looking at the photo of the hanger plate, I would recommend changing it out to a new plate. It appears that there is a groove cutting into the plate
probably caused by years of rubbing between the c-hook and the plate. You might want to discuss with         too.



-----Original Message-----
From:                  (ET)
Sent: Thursday, June 23, 2011 12:02 PM
To:
Cc:
Subject: Jefferson - Hillsdale


We had a notification to change hardware on the Jefferson - Hillsdale Tower 10/65.

We did not have a towerman available to change out the attachment flange (frogplate) so we went ahead and changed out the insulators and all
associated hardware.

The crew took a photo of the flange (attached) and we'd like to get your recommendation on moving forward with changing out the flange on this
tower and others on this line.

Thanks
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 53 of 92




          EXHIBIT E-8
                            Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 54 of 92
                                                                                   BRIGHTON BELLOTA 061/411 INSLTR HRDWR RP
                Corrective Work Form
                Electric Transmission                                              LC #                   105398894
                Line                                                               Priority               E - Schd Compl Yr 0
                                                                                   Work Type              532 - 93K_Insulator Replacement - Steel


  Line Name                             20011 BRIGHTON-BELLOTA
  Functional Location                   ETL.4420.INSL - 20011 BRIGHTON-BELLOTA-INSULATOR
  Equipment                             40621564 - 061/411 CERAMIC INSULATOR
  Structure ID                          061/411
  Main Work Center                      VICTOR - Victor                                        Required End Date             2/28/2012
  Planner Group                         TLP - ET Poles                                         Order #                       30871493
  Voltage                               230 KV                                                 Wood                Steel
  Latitude                              38.117696                                              Longitude                     -121.086008
  Bird report event log                                                                        Bird Incident #


  Facility                                                      Damage                                                     Activity
  IH02               Hardware - Susp.                           EL08               Clearance (ft/in)                       REPL          Replaced



  Street                                                                                      Crew Size
  Cross Street                                                                                Estimated Labor Hours
  Division             ST
  City                                                    Zip     00000
  County               039 - San Joaquin Co


  Reported by                                                                                 Date Found      8/10/2011


  Completed By                                                                                Date                           Actual Labor Hours
  Reviewed By                                                                                 Date



  Signature
                         I verify that all maintenance on this notification is completed


  Field Notes




  Long Text

  08/15/2011 11:16:10                                   Phone
  REPLACE INSULATORS AND COLD END HARDWARE DUE TO C HOOK COCKED IN BELL
  (THIS COULD BE DUE TO A BAD INSTALLATION OR A WORN C HOOK).
  ----------------------------------------
  09/01/2011 06:58:27                                   Phone
  COMPLETED 08/31/2011                            TOTAL WORK HOURS 13.50
  ----------------------------------------
  09/06/2011 09:10:58                                      Phone
  30871493 - dist. copies to
  ----------------------------------------
  12/05/2011 09:16:58                                      Phone


  HCP REVIEW: 30871493/ 105406263

Printed By -                                                                                  Page 1                                                Date 4/4/19
                   Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 55 of 92
  LOCATION: BRIGHTON BELLOTA 061/411 INSLTR
  LAT/LON PER GIS: 38.117490, -121.085894
  NO HCP ISSUES INDICATED IN GIS AT THIS IMMEDIATE LOCATION. PER THE
  AERIAL PHOTOS ON GOOGLE EARTH DATED 6/16/11 THE IMMEDIATE LOCATION IS AG
  LAND/ ROW CROPS. THE TOWER IS IN THE AG FIELD. ALL WORK IS OVERHEAD NON
  GROUND DISTURBING WORK.


  GIS INDICATES CALIFORNIA TIGER SALAMANDERS (CNDDB 1974) & VERNAL POOLS
  IN THE NATURAL VEG SURROUNDING THE AREA. THE CREW MUST STAY ALONG THE
  ROADS AND IN THE AG FIELDS/ ROW CROPS. IF THIS IS NOT POSSIBLE HCP MUST
  BE CONTACTED. IF ANY SENSITIVE SPECIES ARE SEEN ALL CONSTRUCTION MUST
  STOP AND A BIOLOGIST MUST BE CONTACTED.


  PER NOTES ABOVE WORK WAS COMPLETED BEFORE HCP REVIEW.




Printed By -                                                Page 2                       Date 4/4/19
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 56 of 92




          EXHIBIT E-9
                            Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 57 of 92
                                                                                   MARTIN-MILLBRAE #1 2/19 c hooks rusty
                Corrective Work Form
                Electric Transmission                                              LC #                   105413039
                Line                                                               Priority               F - Schd Compl Yr 1+
                                                                                   Work Type              628 - ICS-Maintain Steel Strs > 60kV


  Line Name                             10149 MARTIN-MILLBRAE #1
  Functional Location                   ETL.2230.TOWR - 10149 MARTIN-MILLBRAE #1-TOWER
  Equipment                             40594895 - 002/019 LATTICE STEEL TOWER
  Structure ID                          002/019
  Main Work Center                      METCALF - Metcalf                                      Required End Date             9/1/2012
  Planner Group                         TLN - ET Line                                          Order #
  Voltage                               115 KV                                                 Wood                Steel
  Latitude                              37.66856                                               Longitude                     -122.40663
  Bird report event log                                                                        Bird Incident #


  Facility                                                      Damage                                                     Activity
  CF03               Conductor                                  CH05               Rusted                                  REPA           Repaired



  Street               NEAR AIRPORT BL. AND SISTER CITIES UP H                                Crew Size
  Cross Street                                                                                Estimated Labor Hours
  Division             SJ
  City                 S SAN FRANCISCO                    Zip     00000
  County               041 - San Mateo Coun


  Reported by                                                                                 Date Found      8/23/2011


  Completed By                                                                                Date                           Actual Labor Hours
  Reviewed By                                                                                 Date



  Signature
                         I verify that all maintenance on this notification is completed


  Field Notes




  Long Text

  08/30/2011 07:40:50                                     Phone
  C hooks rusty and worn


  ----------------------------------------
  09/06/2012 10:26:50                                       Phone
  Reassess notification no -000106193319
  09/26/2012 07:31:01                                     Phone
  Per          on 9/25/12 - rust/wear to be checked during next inspection
  cycle. close tag.




Printed By -                                                                                  Page 1                                                 Date 4/4/19
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 58 of 92




        EXHIBIT E-10
                        Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 59 of 92
                                                                              HUMBOLDT BRIDGEVILLE 109/0 PLATES SUSP
               Corrective Work Form
               Electric Transmission                                          LC #                   110616684
               Line                                                           Priority               B - Urgt Compliance
                                                                              Work Type              630 - ICW-Maintain Wood Strs > 60kV


  Line Name                      10103 HUMBOLDT-BRIDGEVILLE
  Functional Location            ETL.1810.POLE.WDPS - 10103 HUMBOLDT-BRIDGEVILLE-WO
  Equipment                      40598288 - 109/000 WOOD POLE STRUCTURE
  Structure ID                   109/000
  Main Work Center               EUREKA - Eureka                                          Required End Date             11/30/2015
  Planner Group                  TLP - ET Poles                                           Order #                       42463046
  Voltage                        115 KV                                                   Wood                Steel
  Latitude                       40.754166                                                Longitude                     -123.989166
  Bird report event log                                                                   Bird Incident #


  Facility                                                 Damage                                                     Activity
  CRSS           Crossarm                                  BROK               Broken/Damaged                          REPA           Repair


  Status - Cond/Oper Info           Status - Field Ident                  Status - Field Cond (Expo)        Status - Field Cond (Access) Status - Other
  CREW Crew Work


  Street                                                                                 Crew Size
  Cross Street                                                                           Estimated Labor Hours
  Division         HB
  City                                               Zip     00000
  County           012 - Humboldt Count


  Reported by                                                                            Date Found      9/1/2015


  Completed By                                                                           Date                           Actual Labor Hours
  Reviewed By                                                                            Date



  Signature
                    I verify that all maintenance on this notification is completed


  Field Notes




  Long Text

  09/02/2015 11:07:26 PST                            Phone
  PER            ON 9/15/15 CREW REPLACEED WORN OUT SUSPENSION EYE PLATES ON
  STEEL CROSSARM X3




Printed By -                                                                             Page 1                                                           Date 4/4/19
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 60 of 92




        EXHIBIT E-11
   I�.
                           Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 61 of 92
                                                                                  CORDELIA INTERIM PUMP 0/5 RPL HARDWARE
               Corrective Work Form
               Electric Transmission                                              LC#                     111710417
         &     Line                                                               Priority               E - Schd Compl Yr 0
                                                                                  Work Type              630 - I CW-Maintain Wood Strs > 60kV


  Line Name                           60218C CORDELIA INTERIM PUMPS TAP
  Functional Location                 ETL.8183.POLE.WOOD - 60218C CORDELIA INTERIM PUMPS
  Equipment                           40757782 - 000/005 SINGLE WOOD POLE
  Structure ID                        000/005
  Main Work Center                    _SA_ C_ T_ O_ _ - S  acram ento       _ Required End Date                             5/17/2017
                                                        _ _ _ _ _ _ __
                                                                     _ ______


                                                                                                                                 □
  Planner Group                        TLN - ET Line                          Order#                                        42745251
  Voltage                             60 KV                                                   Wood                Steel
  Latitude                          - - - - - - - - - - - - - - Longitude
                                     38.219158                                                                              -122.158326
  Bird report event log                                         Bird Incident #


  Facility                                                      Damage                                                    Activity
  HRDD             Hardware-Wood                                NG                 No Good/Out of Stdrd                   REPL          Replace


  Status - Cond/Oper Info                Status - Field Iden!                  Status - Field Cond (Expo)       Status - Field Cond (Access) Status - Other
                                                                                    Remote/ Ag / Low
  INSP       T-Line Inspection                                                 REMT                                                               CLR   Clearance Required
                                                                                    Pop

  Street             END OF RESEVOIR LANE                                                    Crew Size
  Cross Street          GREEN VALLEY RD                                                      Estimated Labor Hours
  Division          SA
  City                  FAIRFIELD                         Zip     00000
  County            048 - Solano County

 I Reported by                                                                               Date Found      5/17/2016

  Completed By      ------------------
                                                                                             Date   -----                   Actual Labor Hours
  Reviewed By                                                                                Date


  Signature
                         I verify that all maintenance on this notification is completed


  Field Notes




  Long Text

  06/10/2016 14:02:21 PST                                              Phone
  - Voltage                  : 60 KV
  - Structure ID               : 000/005


  REPLACE FAILING & WORN THROUGH "C" HOOKS AND EYE NUTS. LINE IS
  IDLE AND DE-ENERGIZED FROM SW 45 TO END BUT OVER ENERGIZED 12KV
  THAT FEEDS PUMP PLNT.


  11/29/2016 10:41:44 PST                                              Phone
  PER                               , COMPLETED 11/28/16.


Printed By -        I                                                                        Page 1                                                            Date 4/4/19
               Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 62 of 92




Printed By -                                 Page 2                                  Date 4/4/19
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 63 of 92




        EXHIBIT E-12
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 64 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 65 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 66 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 67 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 68 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 69 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 70 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 71 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 72 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 73 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 74 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 75 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 76 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 77 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 78 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 79 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 80 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 81 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 82 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 83 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 84 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 85 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 86 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 87 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 88 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 89 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 90 of 92
Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 91 of 92
     Case 3:14-cr-00175-WHA Document 1146-5 Filed 02/18/20 Page 92 of 92
Applied Technology Services                     Report#: 413.62-18.25
3400 Crow Canyon Road
San Ramon, CA 94583



                Appendix D: Engineering Drawing 3008548, Rl (2013)




Page 29



                                                                        PGE-CAMP-CPUC-0000070178
